Andrews, C. J.
We think there was no error in overruling the motion in arrest. It may sometimes be necessary, or at least desirable, that the proposed verdict of a jury should be made known only to the judge, until he decides to accept it. Such instances must be governed almost entirely by the discretion of the presiding judge. We are very strongly impressed, however, with the conviction that in all ordinary civil cases it would be the better procedure for the proposed verdict, when handed by the foreman of the jury to the clerk, to be read audibly by him. In the case of Watertown Had. Society's Appeal, 46 Conn. 230, 232, the procedure observed in the taking of the verdict of the jury in a civil case is recited at length in the opinion there given. The jury being inquired of if they had agreed on a verdict, answered that they had. The foreman handed it to the clerk. The clerk read it aloud, and paused until the court had indicated that the verdict was accepted; then, calling the attention of the jury to the fact that their verdict had been accepted by the court, he again read it to them and asked them if they all agreed to it. We are informed that in most of the counties this procedure is followed. We believe this is the better form; not because another course would be erroneous, but because this course brings uniformity and affords less opportunity for unfriendly criticism.
The statute undoubtedly intends that the official stenographer shall be present at all times during the progress of a trial (except during the argument of counsel). His absence, without obtaining the consent of the court, might be a reason why he should be removed, or subjected to loss of pay. But we do not think that his absence for two or three minutes, unknown to the judge and unnoticed by counsel, would render the proceedings of the court while he was gone void or erroneous.
It is questionable whether a trial judge is bound to pay any regard to a request for a charge upon a matter for which no foundation has been laid either in the pleadings or in the evidence. However this may be, in the present case we think the plaintiff has no ground for complaint because the judge *555did not comply with, his request for a charge respecting the reasonable value of his services. The jury must have found the special contracts not to be proved, otherwise their verdict would have been far different from the one given; while the verdict in fact rendered can be sustained only on the ground that the jury believed the amount they had named to he the reasonable value of the plaintiff’s services, over and above the sums he had already been paid.
The comments of the judge upon the testimony of the witness Halpin were entirely within his discretion. “ A judge has always a right to express his opinion as to the weight as well as to the relevancy of any testimony, and it is often highly desirable that he should do so.” Scholfield Gear & Pulley Co. v. Scholfield, 71 Conn. 1, 13. The other assignments do not show any ground of error.
There is no error.
In this opinion the other judges concurred.